Citation Nr: 9910941	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  96-20 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to service connection for hearing loss.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel




INTRODUCTION

The veteran had active service from January 1978 to September 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 1995 and later rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, that denied claims for service 
connection for hearing loss and for tinnitus.  The veteran 
has appealed to the Board for favorable resolution.

During the appeal period, service connection was granted for 
tinnitus and a 10 percent rating was assigned.  The only 
remaining issue is service connection for hearing loss.


FINDING OF FACT

The veteran's claim for service connection for hearing loss 
is not supported by competent medical evidence tending to 
show that the veteran has a current hearing loss disability.


CONCLUSION OF LAW

The claim for service connection for hearing loss is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.385 (1998).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

According to the veteran's service medical records, his 
hearing was within normal limits during an October 1977 
entrance examination.  Right ear hearing thresholds were 
reported as 10, 10, 5, 10, 20, and 25 at 500, 1000, 2000, 
3000, 4000, and 6000 Hertz, respectively (ANSI).  Left ear 
hearing thresholds were 20, 15, 10, 10, 15, and 10, 
respectively.  There is no record of a separation 
examination; however, during his active duty period, he 
underwent mandibular ostectomy in April 1979, total maxillary 
alveolar ostectomy and bilateral mandibular ramus ostectomy 
in June 1979, and septo-rhinoplasty in August 1979.  He was 
returned to full duty as a medical specialist in September 
1979.

In October 1981, the veteran submitted a claim for benefits 
and reported that following an operation in June 1979, he 
developed temporomandibular joint (TMJ) pain, muscle spasm, 
severe headache, neck and back pain, and "loss of hearing at 
times."  He reported post-service medical treatment at a VA 
medical center and by a Dr. William Bennett.  Subsequently, 
Dr. Bennett reported that he had seen the veteran in October 
and December 1980 and had prescribed Percodan for dental 
pain.  

In December 1981, the RO received a report from Stephen 
Stone, D.M.D.  Dr. Stone indicated that he had evaluated the 
veteran at a VA hospital in July 1981 and during that 
examination, the veteran related his medical and surgical 
history concerning his TMJ pain.  He reported that 
compromised hearing on the left began on an intermittent 
basis after surgery.

In May 1982, service connection was established for residuals 
of mandibular ostectomy.  

During an August 1993 hearing before an RO hearing officer, 
the veteran raised the issue of service connection for 
hearing loss and tinnitus.  

Upon VA authorized audiological evaluation in September 1993, 
pure tone thresholds, in decibels, were as follows (ANSI):




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
25
LEFT
10
15
15
20
35

Average pure tone thresholds were 14, right ear, and 21, left 
ear.  Speech audiometry revealed speech recognition ability 
of 96 percent in each ear.  The examiner noted that the 
veteran's hearing was within normal range.

During a September 1993 VA dental examination, the examiner 
recorded the veteran's history of reported hearing problems 
at his job as a surgical nurse.  

Extensive VA and private medical reports submitted at various 
times note considerable treatment and care during the 1980's 
and early 1990's for TMJ and related problems.

In January 1995, the veteran reported gradual hearing loss 
since in-service facial surgery.  He reported that hearing 
loss had affected his job performance.  He felt that a recent 
VA examiner had documented his hearing loss.  

The veteran underwent VA audiological evaluation in February 
1995.  Pure tone thresholds, in decibels, were as follows 
(ANSI):




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
20
LEFT
15
20
15
20
35

Average pure tone thresholds were 15, right ear, and 22, left 
ear.  Speech audiometry revealed speech recognition ability 
of 96 percent in the right ear and 100 percent in the left 
ear.  The veteran's hearing was noted to be within normal 
range.

In October 1995, the veteran testified before an RO hearing 
officer that his hearing loss affected his job performance as 
a nurse.  He indicated that on some days he had better 
hearing than on others and that his recent VA audiometry 
examination was performed during a better day.  He also 
testified concerning his tinnitus.  He reported that he had 
an amplification device attached to his home telephone 
receiver to aid in hearing.

In April 1996, the veteran submitted an article on TMJ 
diseases.  The article notes that the middle ear and tympanic 
membrane are proximal to the TMJ and that movement of the TMJ 
causes tympanic membrane flexion, which, in turn, causes the 
sensation of sound to be heard.  

In an October 1996 RO rating decision, the claim for service 
connection for hearing loss was again denied.

In April 1998, the veteran underwent a VA ear disease 
examination.  He reported his tinnitus and history of hearing 
problems.  The examiner gave an impression of sensorineural 
hearing loss and tinnitus.  No audiometry evaluation was 
performed.  

In March 1999, the RO established service connection for 
persistent tinnitus and assigned a 10 percent evaluation.  

II.  Legal Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  Service connection also may be granted for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  See 38 C.F.R. 
§ 3.310(a) (1998).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  See 38 C.F.R. § 3.385 
(1998).

The threshold question with respect to any claim for service 
connection is whether the veteran has met his initial burden 
of submitting evidence to show that the claim is well-
grounded, meaning plausible.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In 
the absence of a well-grounded claim, there is no duty to 
assist the claimant in developing the facts pertinent to the 
claim, and the claim must fail.  See Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran must satisfy three elements for each claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence).  Last, 
there must be evidence of a nexus or relationship between the 
in-service injury or disease and the current disorder, as 
shown by medical evidence.  See Epps v. Gober, 126 F.3d 1464, 
1468 (1997).  

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) (1998) are applicable where the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity is demonstrated thereafter, 
and if competent evidence relates the present condition to 
that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

Evidence of a current hearing loss disability and a medically 
sound basis for attributing such disability to service may 
serve as a basis for a grant of service connection for 
hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  In the instant case, however, the medical evidence 
does not establish that the veteran has had a hearing loss 
disability for VA purposes at any time.  The article 
submitted by the veteran explains the structural relationship 
between the mandible and the ear; however, it does not supply 
a current diagnosis of hearing loss disability.  The claim 
for service connection for hearing loss on a secondary basis 
therefore must be denied as not well grounded.

The veteran asserts that he has hearing loss secondary to his 
service-connected disability.  Significantly, however, the 
claim lacks medical evidence of a current hearing loss 
disability.  Even though the veteran is a trained nurse, he 
must still submit competent evidence of a current hearing 
loss disability.  As noted above, the audiometry data 
submitted on this point is negative, and the veteran has not 
presented, or otherwise indicated the existence of, any 
competent audiometry data to the contrary.

In the absence of competent evidence to support the claim for 
service connection for hearing loss, the claim must be denied 
as not well grounded.  As such, the VA is under no duty to 
assist the veteran in developing the facts pertinent to the 
claim.  See Epps, 126 F.3d at 1468.  Furthermore, the Board 
is aware of no circumstances in this matter that would put VA 
on notice of the existence of any additional relevant 
evidence which, if obtained, would well-ground the claim for 
service connection.  See McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).


The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to submit a well-grounded 
claim for service connection for hearing loss, and the 
reasons why his current claim is inadequate.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for hearing loss is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals


 

